                      THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                   ___________________________________

THE UNITED STATES OF AMERICA,
                                                       Case No: 1:20-CR-183
             Plaintiff,
                                                       Honorable Robert Jonker
v.

BRANDON CASERTA,

             Defendant.


               DEFENDANT BRANDON CASERTA’S MOTION
          IN LIMINE TO EXCLUDE STATEMENTS AS IRRELEVANT
                     AND UNFAIRLY PREJUDICIAL

      NOW COMES Defendant, Brandon Caserta, through counsel, asks this Court to

exclude the videos outlined in the Superseding Indictment in Paragraph 18 that state

Brandon Caserta is instructing his “co-conspirators in an encrypted video message that if

they encountered police during a reconnaissance, they should give the officers one

opportunity to leave, and kill them if they did not comply.”

      This Motion is accompanied by a Brief in Support.

                                                       Respectfully Submitted,

                                                       HILLS LAW OFFICE, P.C.


Dated: July 12, 2021                                    /s/Michael D. Hills
                                                       Michael D. Hills (P58571)
                                                       Attorney for Defendant

                                                       BUSINESS ADDRESS:
                                                       425 South Westnedge Ave
                                                       Kalamazoo, MI 49007
                                                       269-373-5430
                                                       mhills@hillslawoffice.com
